Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 10/08/2021.   The changes and remarks disclosed therein were considered.
	An amendment of the specification and claims 11, 13 and 17-20 has been amended.  Claim 12 have been canceled.  Claims 1-11 and 13-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 10/08/2021 with respected to the rejection of Park Se Chang have been fully considered and are persuasive (see pages 12-13 of an amendment filed 10/08/21).  The rejection of Park Se Chang has been withdrawn.
Allowable Subject Matter
3.	Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Park Se Chang, Seo Ji Hyun and Park Min Sang taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a peripheral circuit configured to perform a program operation on selected memory cells among the plurality of memory cells; control logic configured to control an operation of the peripheral circuit, wherein the control logic controls the peripheral circuit to perform a pre-program operation on first memory cells to be programmed to an upper programmed state among the selected memory cells and perform a normal program operation on the selected memory cells after the pre-program operation” in a semiconductor memory apparatus as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “performing a pre-program operation on at least some memory cells included in a selected physical page among the plurality of memory cells; and performing a normal program operation on the memory cells included in the selected physical page, wherein performing the pre-program operation comprises pre- programming memory cells to be programmed to an upper programmed state among the memory cells included in the selected physical page” in a method of operating a semiconductor memory device as claimed in the independent claim 11.  Claims 13-20 are also allowed because of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.